Citation Nr: 0824625	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied entitlement to service connection for 
PTSD.  

In January 2008, the veteran and his wife testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO.  A transcript of the hearing is associated with 
the claims file.  


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam from February 1970 to July 1971.

2.  The veteran's diagnosis of PTSD has been related to in-
service stressors by competent medical evidence.

3.  Service department records verify that the veteran's unit 
was stationed at an installation in Vietnam which received 
enemy rocket fire at times when the veteran was assigned 
there; and that a military comrade identified by the veteran 
was wounded in a non-hostile incident at a time and place 
described by the veteran in his statements of stressor 
events.

4.  There is sufficient corroborative and credible supporting 
evidence to place the evidence in approximate balance as to 
whether the veteran was exposed to in-service stressor(s) 
sufficient to support the diagnosis of PTSD.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, post-
traumatic stress disorder was incurred as a result of the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible issue with regard to the 
timing or content of the VCAA notice provided to the veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).  With respect to the second element, if 
the evidence shows that the veteran did not serve in combat 
with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994) (DMS-
IV) as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran was afforded a VA examination in June 2003, at 
which time he reported multiple stressors regarding his 
service in Vietnam.  After a mental status examination, the 
diagnosis was PTSD.  VA outpatient treatment records and a 
June 2005 VA examination report also reflect a diagnosis of 
PTSD.  See VA outpatient treatment records dated June 2003 to 
November 2007.  Therefore, the Board finds the record 
supports a current diagnosis of PTSD.

The Board also finds the veteran's current diagnosis of PTSD 
has been related to military service.  Significantly, at the 
June 2003 VA examination, the examiner noted the veteran felt 
he would die in Vietnam, he received a minor shrapnel wound, 
and he lost friends during combat.  VA outpatient treatment 
records similarly reflect the veteran's report of having to 
assist in taking a friend, identified as R.C., for medical 
treatment after he was shot in the chest.  Therefore, the 
medical evidence establishes that the veteran's current 
diagnosis of PTSD has been related by medical opinion to his 
period of active duty service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and one or more in-service stressor events, the 
Board will consider whether there is credible supporting 
evidence that the claimed in-service stressor(s) occurred.

The U.S. Court of Appeals for Veterans Claims (Court) has 
determined that there need not be corroboration of every 
detail, including the veteran's personal participation in the 
claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997). In Suozzi, the Court stressed that the veteran cannot 
be "detached and protected from events that affected his 
company."  More recently, the Court concluded:

[T]he veteran in this case submitted his unit log 
and unit 
records, . . . independent descriptions of rocket 
attacks 
his unit experienced . . . , which would, when 
viewed in 
the light most favorable to the veteran, 
objectively 
corroborate his claim of having experienced rocket 
attacks . . . .  Although the unit records do not 
specifically state that the 
veteran was present during the rocket attacks, the 
fact that 
he was stationed with a unit that was present while 
such
attacks occurred would strongly suggest that he 
was, in fact,
exposed to the attacks.

Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

In this case, the veteran has reported several incidents as 
stressors while serving with the 185th Headquarters Main 
Support Group in Long Binh when he was initially deployed to 
Vietnam, and during his temporary support assignment with the 
11th Armored Cavalry at the Tay Ninh Province.  He has 
reported a number of incidents which are unable to be 
verified due to the lack of detailed information, or are 
insufficient to establish that he was involved in combat with 
the enemy during service.  For example, in one written 
statement, the veteran averred that one of his first 
stressful experiences occurred in February 1970.  He stated 
that he was sent out to bunker duty on the perimeter at the 
Long Binh Post and, at sundown, the enemy opened fire on 
their position.  He stated that they called for gunships and 
artillery and began firing back.  This event has not been 
verified.  As another example, he described being horrified 
when he came upon an anti-government demonstration in which a 
buddhist monk set himself on fire and died.  He also said he 
incurred at least two minor wounds, from enemy artillery or 
rocket fire and from a booby trap in a vacant structure, 
which were not reported and for which he declined to be 
recommended for the Purple Heart.  

The veteran's personnel records reflect that he was attached 
to the Headquarters Main Support Command, 185th Maintenance 
Battalion, as an equipment repairman beginning in February 
1970 and throughout his service in Vietnam.  A response from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR)), dated in January 2005, reflects 
that Operational Report - Lessons Learned (OR-LL's) submitted 
by the 29th General Support Group, the higher headquarters of 
the 185th Maintenance Battalion, document attacks against 
Long Binh, the documented base camp area location of the 
185th Maintenance Battalion, in February, March, and May 
1970, consisting of rocket and mortar fire being directed at 
the Long Binh Post, including some impacting within the 
perimeter.  The Board is aware that the installation in 
question was a vast complex, but the reply from USASCRUR at 
least matches the veteran's alleged time frame of attacks on 
the base.

Also verified by USASCRUR was the non-hostile-fire wounding 
of Specialist Five R.C., in June 1971.  The veteran has 
stated that R.C. was a buddy of his who attempted suicide 
after an incident in which he was sexually abusing the 
veteran while he slept.  The veteran asserts that he was 
called to help when R.C. shot himself, and was horrified by 
the extent of his chest wound and his great loss of blood 
when he assisted in carrying R.C. to an ambulance for 
transportation to a hospital.

While the veteran's statements as to his participation in 
combat with the enemy cannot be directly confirmed, the Board 
will resolve reasonable doubt in favor of the veteran and 
find that the evidence, as described above, does establish 
sufficient verification of his alleged personal exposure to 
stressful events during military service to at least place 
the evidence in relative equipoise.  See Gilbert, supra.  The 
report of his stressors is consistent with the circumstances 
of service.  See 38 U.S.C.A. § 1154(a).  In addition, the 
Board finds the veteran's testimony at the January 2008 
Travel Board hearing to be credible with regard to his 
stressful experiences in service.  

In view of the foregoing, because there is a diagnosis of 
PTSD, medical evidence establishing a link between current 
symptoms and in-service stressors, and evidence consistent 
with alleged stressors, service connection for PTSD is 
granted.  As noted, all reasonable doubt has been resolved in 
the veteran's favor. 


ORDER

Entitlement to service connection for PTSD is granted.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


